Citation Nr: 9923419	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-17 751 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to January 
1956 and from January 1958 to December 1961.  The veteran 
died on April 26, 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the North Little 
Rock, Arkansas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for cause of the 
veteran's death and entitlement to DIC.  It should be noted 
that the issue of the appellant's eligibility for Dependents' 
Educational Assistance was included as an issue in the 
representative's written presentation.  However, the record 
indicates that entitlement to Dependents' Educational 
Assistance was granted as the veteran was determined to be 
permanently and totally disabled at the time of his death.  
Therefore, this issue is not for consideration at this time.
  

FINDINGS OF FACT

1.  The cause of the veteran's death was certified as cancer 
of the lung.

2.  At the time of the veteran's death, service connection 
had been established for: degenerative arthritis of the 
lumbar spine, evaluated as 40 percent disabling; degenerative 
arthritis of the cervical spine, evaluated as 30 percent 
disabling; degenerative arthritis of the left shoulder, 
evaluated as 20 percent disabling; degenerative arthritis of 
the right shoulder, evaluated as 20 percent disabling; and 
degenerative arthritis of the dorsal spine, evaluated as 10 
percent disabling.  A combined service-connected disability 
evaluation of 80 percent was in effect and entitlement to a 
total rating based on individual unemployment had been in 
effect from November 1993.

3.  Competent medical evidence attributing the veteran's 
cause of death to active service and/or a service-connected 
disability has not been presented.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The legal criteria for entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for cause of death

The appellant contends that the veteran's service-connected 
arthritis significantly contributed to his death.

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to cause death, 
it must singly or with some other condition be the immediate 
or underlying cause or be etiologically related to the cause 
of death. For a service-connected disability to constitute a 
contributory cause of death, it is not sufficient to show 
that is casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 (1998).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resultant 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (1998).

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4) (1998). 

The death certificate shows that the veteran died in April 
1998, at age 68.  The immediate cause of death was listed as 
cancer of the lung.  At the time of his death, service 
connection was in effect for degenerative arthritis of the 
lumbar spine, cervical spine, dorsal spine, and right and 
left shoulders.

An April 1998 VA Medical Center (VAMC) summary reveals that 
the veteran was hospitalized for anxiety and shortness of 
breath.  The summary indicates that the veteran was diagnosed 
with adenocarcinoma of the lung in March 1998.  The summary 
showed that the veteran's comorbidities and complications 
were coronary artery disease, non-insulin dependent diabetes, 
and hypothyroidism.  The veteran's anxiety resolved and 
shortness of breath significantly improved overnight and the 
veteran was discharged.  Diagnosis on discharge was 
adenocarcinoma of the lung with a stable, but poor prognosis.

As noted earlier, to well ground the appellant's claim, there 
must be medical evidence showing that a disability incurred 
in or aggravated by service was a principal or contributory 
cause of the veteran's death.  In the instant case, the death 
certificate does not indicate that any of the veteran's 
service-connected disabilities were in any manner involved 
with the veteran's death.  Moreover, a review of an April 
1998 VA hospitalization report, just 2 weeks prior to the 
veteran's death, does not show that the veteran was treated 
for any of his service-connected disabilities or that such 
disabilities played a contributory role in the veteran's 
death.

According to the record, the appellant has contended that the 
veteran's service-connected degenerative arthritis 
significantly contributed to his death.  However, there is no 
competent medical evidence of record establishing an 
etiological relationship between the veteran's cancer of the 
lung and his service-connected degenerative arthritic 
disabilities.  The Court has held that lay assertions of 
medical causation do not constitute competent evidence to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinksi, 2 Vet. App. 492, 
495 (1992).

In the absence of any evidence establishing an etiological 
relationship between the veteran's cause of death to his 
active service, there is no plausible basis for entitlement 
to service connection for the cause of the veteran's death.  
Thus, the Board concludes that the appellant's claim for 
service connection for the cause of the veteran's death is 
denied.

II.  38 U.S.C.A. § 1318

The appellant also maintains that prior to the veteran's 
death, his caseworker assured her that she would continue to 
receive her benefits.

In pertinent part, §  1318(a) of title 38, United States 
Code, authorizes payment of DIC to a benefits-eligible 
surviving spouse in cases where a veteran's death was not 
service connected, provided the veteran was in receipt of or 
entitled to receive compensation at the rate of 100 percent 
(total rating) due to service-connected disability for a 
period of ten or more years immediately preceding death or 
was continuously rated totally disabled by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West 1991); 38 C.F.R. § 3.22 (1998).

As noted above, at the time of the veteran's death, service 
connection had been established for: degenerative arthritis 
of the lumbar spine, evaluated as 40 percent disabling; 
degenerative arthritis of the cervical spine, evaluated as 30 
percent disabling; degenerative arthritis of the left 
shoulder, evaluated as 20 percent disabling; degenerative 
arthritis of the right shoulder, evaluated as 20 percent 
disabling; and degenerative arthritis of the dorsal spine, 
evaluated as 10 percent disabling; a combined service-
connected disability evaluation of 80 percent was in effect; 
and entitlement to a total rating based on individual 
unemployment had been in effect from November 1993.  

The Board notes that although a total rating based on 
individual unemployability was in effect at the time of the 
veteran's death in April 1998, it had only been in effect 
since November 1993, less than 5 years.  Moreover, the 
veteran was discharged from active duty in December 1961, 
more than 37 years prior to his death.  

In the instant case, the appellant bases her contention that 
she is entitled to DIC benefits on the fact that she received 
erroneous information from a VA employee regarding her 
eligibility for DIC benefits.  Although not articulated in 
terms of "estoppel," the argument now advanced by the 
appellant seems to be, in part, based by implication on an 
estoppel theory.  In Harvey v. Brown, 6 Vet. App. 416, 422-
423 (1994), the Court has interpreted contentions as to 
misinformation regarding eligibility as an equitable estoppel 
claim -- that is, that the alleged misinformation and lack of 
advice on the part of the U.S. Government estops it from 
denying him entitlement to benefits.  However, the Court, in 
considering estoppel claims has either decided the case on 
other grounds or rejected estoppel outright.  Harvey v. 
Brown, 6 Vet. App. 417, 423 (1994).  In Lozano v. Derwinski, 
1 Vet. App. 184, 185-86 (1991), relying upon OPM v. Richmond, 
496 U.S. 414 (1990), the Court held that a clerical error 
could not be relied on to estop the VA from denying monetary 
benefits.  Richmond held that the payment of government 
benefits must be authorized by statute; therefore, erroneous 
advice given by a government employee cannot be used to estop 
the government from denying benefits.  Richmond, 496 U.S. at 
424; see Schweiker v. Hansen, 450 U.S. 785, 788-90 (1981). 
Richmond is dispositive of this case.  The statute in this 
case specifically provides that a total rating based on 
individual unemployability must have been in effect for at 
least 10 years at the time of the veteran's death in order 
for the appellant to qualify for DIC benefits.  Although the 
appellant may have received erroneous advice from the 
veterans benefits counselor at the RO, she is not entitled to 
DIC benefits based on estoppel.  McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994).

Accordingly, there is no legal basis under the facts of this 
case to award DIC benefit under the provisions of 38 U.S.C.A. 
§ 1318.  Thus, the claim is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

